 



 

EXHIBIT 10.1

 

PENTAX EUROPE DISTRIBUTOR AGREEMENT

 

 

THIS PENTAX EUROPE DISTRIBUTOR AGREEMENT (this “Agreement”), effective this 15th
day of June 2012 (the “Effective Date”), by and between

 

SpectraScience, Inc., a Minnesota corporation with offices at 11568-11 Sorrento
Valley Road, San Diego, California USA 92121 (“SpectraScience”),

 

and

 

PENTAX Europe GmbH organized under the laws of Germany, with offices at 104
Julius-Vosseler Strasse, Hamburg, Germany 22527 (“DISTRIBUTOR”).

 

RECITALS:

 

WHEREAS, SpectraScience designs, develops and manufactures proprietary optical
biopsy systems capable of determining whether tissue is normal, pre-cancerous or
cancerous without physically removing the tissue from the body;

 

WHEREAS, DISTRIBUTOR desires to act as SpectraScience’s distributor in a
specific territory for certain of SpectraScience’s products; and

 

WHEREAS, SpectraScience is willing to grant certain rights to DISTRIBUTOR for
the marketing and distribution of such products in such territory, on the terms
and conditions set forth herein.

 

Therefore, in consideration of entry into this Agreement and the mutual
covenants contained herein, and other good and valuable consideration, the
parties agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Product(s). “Product(s)” means and includes the products set forth in
Exhibit A attached hereto and amended from time to time, including without
limitation replacement parts for such products and the printed materials that
may accompany such products.

 

1.2 Territory. “Territory” shall mean those nations described in Schedule 1.
Noncontiguous states, provinces, colonies, territories, and other dependencies
of a nation are not included in the Territory unless specifically set forth in
Schedule 1 hereof.

 

SECTION 2. GRANT OF RIGHTS

 

2.1 License. SpectraScience designates DISTRIBUTOR as its exclusive distributor,
and grants DISTRIBUTOR the right to market and distribute the Products in the
Territory, subject to the limitations set forth herein. SpectraScience retains
all other rights not expressly granted herein with regard to the Products.

 

2.2 No Other Distributor. Except as otherwise specifically provided below
SpectraScience shall not appoint any other distributor for the Products in the
countries listed under “Territory” during the term of this Agreement, provided
DISTRIBUTOR meets or exceeds its performance quotas annually, as described in
Exhibit B on per country basis. In case of failure to meet quota in certain
country compensation in other countries accumulated quotas will be accepted or a
recovery plan will have to be agreed. In case the recovery plan fails
SpectraScience can review the distribution rights.

 

SECTION 3. DISTRIBUTOR’S OBLIGATIONS

 

3.1 Best Efforts. DISTRIBUTOR shall use its best efforts to promote, market, and
sell the Products in the Territory. DISTRIBUTOR shall conduct its business in a
professional manner that will reflect positively upon SpectraScience and the
Products.

 

3.2 Product Promotion.

 

3.2.1 DISTRIBUTOR shall exhibit and demonstrate the Products at such trade shows
in the Territory as DISTRIBUTOR determines in good faith are necessary or useful
in marketing and promoting the Products. DISTRIBUTOR shall give SpectraScience
reasonable prior notice of all such trade shows such that SpectraScience can
attend if it so desires. DISTRIBUTOR shall otherwise meet all reasonable
business standards for displaying, demonstrating, and explaining the operation
and use of the Products to customers and potential customers.

 



 

 

 

3.3 Packaging & labeling. Unless DISTRIBUTOR requests otherwise and agreed to by
SpectraScience, all Products ordered by DISTRIBUTOR shall be packaged for
shipment and storage in accordance with SpectraScience’s standard commercial
practices.

 

DISTRIBUTOR shall initiate and complete translating of all advertising and
marketing information provided by SpectraScience when required. Translations of
all information shall be done in accordance with SpectraScience’s Translation
Standard Operating Procedure. Translation of all such materials shall be
approved by SPECTRASCIENCE prior to use. Any translations in SpectraScience’s
possession as of the Effective Date shall be offered to DISTRIBUTOR free of
charge. Any further translations required to distribute the Products in the
Territory shall be obtained at DISTRIBUTOR’S expense. DISTRIBUTOR shall own all
such translations but SPECTRASCIENCE shall have a non-exclusive right to use
such translations.

 

3.4 License. DISTRIBUTOR is required to maintain in good standing its license to
sell Medical Devices in its territory and to inform SPECTRASCIENCE in case of
change in status of such license(s).

 

3.5 Performance Quotas.

 

3.5.1 DISTRIBUTOR acknowledges that, in the event that product purchase minimums
as described in Schedule I are not achieved, this Distribution Agreement will be
subject to termination as specified in Section 13 below.

 

3.5.2 DISTRIBUTOR shall not sell any Products beyond their stated expiration
date. DISTRIBUTOR may, at its expense, and with the approval of SpectraScience,
return expired Products in exchange for like Products with a later expiration,
but shall not be entitled to a refund for any expired Product. It is the
DISTRIBUTOR’S responsibility to control his purchasing and stock policy in order
to avoid return of expired product(s).

 

3.6 Customer Support.

 

3.6.1 DISTRIBUTOR shall respond to and handle all customer inquiries and
complaints relating to the Products. DISTRIBUTOR’s responsibilities shall
include, all support, training, and maintenance issues relating to the Products.
DISTRIBUTOR shall perform such responsibilities at its own expense, provided,
however, that SpectraScience shall use its commercially reasonable efforts to
repair or replace any defective Product to the extent of its warranty
obligations hereunder. DISTRIBUTOR shall promptly report to SpectraScience all
suspected Product defects, errors, technical difficulties, or other problems,
including potential Vigilance reports, relating to the use or operation of the
Products (collectively, “Problems”) and shall keep SpectraScience informed of
customer complaints concerning same. Without limiting the foregoing, upon
becoming aware of any Problem, DISTRIBUTOR shall report the Problem to
SpectraScience in writing in accordance with the following: (i) if the Problem
involves patient injuries, within twenty-four (24) hours after becoming aware
of; and (ii) for any other Problem, within forty-eight (48) hours.
SpectraScience shall provide DISTRIBUTOR required assistance in this respect, in
particular with product liability issues.

 

3.7 Restricting Activity to the Territory.

 

DISTRIBUTOR shall not make active sales with regard to the Products into the
exclusive territories or to the exclusive customer groups reserved to
SpectraScience or its connected undertakings or allocated by it to another sales
organization; sales on part of DISTRIBUTOR’s customers are not restricted
thereby. The prohibition in sentence 1 shall only apply if and to the extent
SPECTRASCIENCE has informed DISTRIBUTOR with regard to the European Union and
the European Economic Area about the respective territories and customer groups.
At present the territories and customer groups with regard to the European Union
and the European Economic Area listed in Schedule 2 are allocated exclusively to
other sales organizations; the territories and customer groups with regard to
the European Union and the European Economic Area listed in Schedule 3 are
reserved exclusively to SPECTRASCIENCE itself or to any of its Affiliates.
SPECTRASCIENCE shall immediately inform DISTRIBUTOR of any changes regarding the
Schedule 2 and Schedule 3, i.e. about the new allocation of exclusive
territories and customer groups or if such allocation is revoked. In the event
of sales to customers outside of the European Union and the European Economic
Area DISTRIBUTOR must inquire with SpectraScience whether the respective country
or the respective customer group is exclusively allocated or reserved as defined
in sentence 1.

 

3.8 Indemnification.

 

3.8.1 DISTRIBUTOR shall defend, indemnify, and hold SpectraScience harmless from
and against any and all costs, losses, claims, liabilities, fines, penalties,
damages and expenses, court costs, and reasonable fees and disbursements of
counsel, consultants, and expert witnesses (collectively, “Damages”) based upon,
arising out of, or relating to (i) DISTRIBUTOR’S breach of this Agreement,
negligence, willful misconduct, or violation of any applicable law, rule,
regulation, or order, (ii) any act or omission by DISTRIBUTOR, or (iii) any
unfair business practice of DISTRIBUTOR.

 

3.8.2 Notwithstanding anything to the contrary in this Agreement, SpectraScience
shall assume product liability with respect to the Products supplied hereunder,
in accordance with the applicable laws and regulations in the Territory.
SpectraScience shall defend, indemnify and hold DISTRIBUTOR harmless from and
against any and all losses, liabilities, claims, actions, damages, costs and
expenses (including reasonable legal fees), arising out of any third party
claims caused by any latent or inherent defect in the Product and/or failure of
the Product to conform to the Product’s specifications or any other kind of
damage associated with the gross negligence of SpectraScience or its agents.

 



 

 

 

3.9 Clinical Trials and Evaluations.

 

Products provided to customers for evaluation or trial within the territory will
be at the discretion and expense of the DISTRIBUTOR. Locations, number of trial
sites and scope will be discussed and agreed mutually as beneficial to
SpectraScience and DISTRIBUTOR.

 

SECTION 4. REPORTING, PRODUCT ANALYSIS, VIGILANCE, REMEDIAL ACTIONS

 

4.1. Customer Complaints; Inquiries.

 

DISTRIBUTOR will transmit to SpectraScience all oral or written complaints
referring to the Product at the time the complaints are entered into
DISTRIBUTOR’s system.

 

Customer Complaints; Inquiries. DISTRIBUTOR hereby covenants that it shall be
responsible as the first point of contact for technical support with the
customer and/or end-users. DISTRIBUTOR will provide a line of communications to
SpectraScience directly in matters of vigilance and post-market surveillance
(early warning) in accordance with the European Commission Guidelines On A
Medical Devices Vigilance System:

 

http://ec.europa.eu/enterprise/medical_devices/meddev/2_12_1-rev_
5-2007-fin2.pdf

 

DISTRIBUTOR will further provide this technical support on the usage of products
to the customers based on information supplied by SpectraScience. Customer
feedback, the occurrence of incidents and near-incidents will be reported by the
DISTRIBUTOR within three (3) business days directly to SpectraScience and
SpectraScience’s Authorized European Representative (see below for contact
details). DISTRIBUTOR reporting should follow the European Commission Guidelines
On A Medical Devices Vigilance System.

 

Contact Details:

Authorized Representative in Europe

(Regulatory affairs only)

Emergo Europe

Molenstraat 15

2513 BH The Hague

The Netherlands

Tel: (31) (0) 70 345-8570

Fax: (31) (0) 70 346-7299

 

4.2 Safety Notification

 

In case a Product is potentially deviating from the Product Specification, or
under any other circumstance where such Product might cause, or already has
caused, harm to a patient, user or other person, each Party shall notify the
other Party in writing (“Safety Notification”), irrespective of the time or
location of detection of the potentially faulty Product, as soon as the
respective Party gains knowledge of such.

 

It is SpectraScience’s sole responsibility to file Medical Device Reports or
Vigilance Reports to any legal authority for the Products in order to comply
with the applicable laws and regulations in the Territory. Should DISTRIBUTOR by
any applicable law or regulation be obliged to report medical device incidents,
this Agreement shall not prevent DISTRIBUTOR from doing so.

 

Safety Notifications and any other complaints on the Products are to be sent to
the following address:

 

SpectraScience, Inc.

11568 Sorrento Valley Rd.

Suite 11

San Diego, CA 92121 - USA

Phone: +1 858-847-0200

Fax: +1 858-847-0880

 

4.3 Product Analysis

 

SpectraScience is obliged to analyze free of charge any Product returned from
the field or found otherwise which

 

¨ is potentially non-conforming with the Product Specifications,

 

¨ is malfunctioning or defective, or

 

¨ might cause or already has caused harm to a patient, a user or another person

 



 

 

 

and to report to DISTRIBUTOR

 

¨ findings,

 

¨ failures, as well as

 

¨ actual or probable root causes

 

immediately when it becomes known to SpectraScience.

 

4.4 No statement

 

In the event of a (alleged) malfunction or defect of a Product, DISTRIBUTOR or
its representatives or agents will not make any statement as to the cause,
without having been informed by SpectraScience and having received
SpectraScience’s written analysis of the malfunction or defect.

 

4.5 Sales and Service records

 

DISTRIBUTOR will maintain complete and accurate lists and records reflecting all
Product sales, Service and related transactions as may be required by law and to
comply with the EU regulations, regulations of the EC-Council Directive
concerning medical devices or other legal requirements applicable for a country
of the Territory to secure traceability of each Product

 

4.6 Product Recall

 

If either Party believes that a recall of any Products in the Territory is
desirable or required by law in the Territory or elsewhere, it shall immediately
notify the other Party. The Parties shall then discuss reasonably and in good
faith whether such recall is appropriate or required and the manner in which any
mutually agreed recall should be handled.

 

4.7 Remedial Actions

 

It is SpectraScience’s exclusive right and obligation to issue recalls, safety
alerts, advisory notices or similar remedial actions on the Products. In such
case DISTRIBUTOR will support and fully co-operate with SpectraScience to comply
with the applicable laws and regulations. Furthermore, in such case DISTRIBUTOR
will notify its customers and, upon SpectraScience’s request retrieve identified
Products. SpectraScience shall bear all direct costs and expenses of any recall,
including, without limitation, expenses or obligations to third parties, the
costs of notifying customers and costs associated with the shipment of recalled
Product from customer to DISTRIBUTOR or SpectraScience, and replacement of such
Products, except to the extent attributable to DISTRIBUTOR’s failure to handle,
ship, or store Products properly or DISTRIBUTOR’s breach of this Agreement, or
its negligence or willful misconduct. Should DISTRIBUTOR by any applicable law
or regulation be obliged to issue remedial actions in the sense of sentence 1,
this Agreement shall not prevent DISTRIBUTOR from doing so.

 

4.8 Survival

 

The provisions of this Article 4 (Reporting, Product Analysis, Vigilance, and
Remedial Action) shall survive the termination of the Agreement.

 

SECTION 5. SPECTRASCIENCE’S OBLIGATIONS

 

5.1 Products.

 

SpectraScience shall use its commercially reasonable efforts to ship the
quantity of Products in accordance by the requested date in each purchase order
submitted by DISTRIBUTOR. SpectraScience shall notify DISTRIBUTOR of any delay
or failure to ship the Products promptly upon learning of any such delay or
failure. The Products shall be shipped to DISTRIBUTOR by SpectraScience or on
SpectraScience’s behalf, freight costs to be included in the invoice with risk
of loss to pass to DISTRIBUTOR upon delivery of the Products by SpectraScience
to a common carrier.

 

SECTION 6. EXPENSES

 

Except as otherwise expressly provided in this Agreement, SpectraScience and
DISTRIBUTOR shall each bear their respective costs and expenses as incurred by
each party in its performance hereunder, including without limitation all rents,
salaries, commissions, and advertising, demonstration, promotional, travel, and
accommodation expenses. SpectraScience will provide product manuals (IFU) as
required for the territories or bear the related expenses.

 

SECTION 7. PRICES AND PAYMENTS

 

7.1 Prices and Payments.

 



 

 

 

7.1.1 DISTRIBUTOR shall pay SpectraScience the amount(s) set forth in
SpectraScience’s then current price list at time of order for each Product
shipped to DISTRIBUTOR. The price list in effective as of the date of this
Agreement is set forth in Exhibit A. All prices are set forth in United States
dollars.

 

7.1.2 All payments to be made by DISTRIBUTOR to SpectraScience pursuant to this
Agreement represent net amounts SpectraScience is entitled to receive and shall
not be subject to any deductions for any reason whatsoever, including without
limitation, local duties, assessments, taxes, or bank charges.

 

7.1.3 Payment terms are net 30 days.

 

SECTION 8. LIMITATIONS OF WARRANTY AND DAMAGES

 

8.1 Limited Warranty. SpectraScience warrants, solely for the benefit of
DISTRIBUTOR, that for a period of one year after shipment by the DISTRIBUTOR or
a maximum of 18 months from shipment by SpectraScience, whichever comes first,
that each Product (Except Disposable products which bear a shelf-life) shall
substantially conform to the specifications set forth in the materials
accompanying the Product and shall be free from defects in materials and
workmanship; provided, however, that the foregoing warranties are expressly
contingent (and shall otherwise be void) upon use of the Product strictly in
accordance with such specifications and without misuse, damage, alteration, or
modification thereto. As DISTRIBUTOR’s exclusive remedy for any defective
Product, SpectraScience shall repair or replace the Product, or, at
SpectraScience’s sole discretion, repay or credit the actual price paid by
DISTRIBUTOR therefore. SpectraScience must receive warranty claims within thirty
(30) days after the claim arises, but no later than the stated expiration date
of the applicable warranty period, and must be made in writing in sufficient
detail to allow SpectraScience to reproduce the defect. DISTRIBUTOR shall have
in addition all remedies, the law of the State Minnesota provides.

 

8.2 Limitation of Warranty. Except as provided in Section 8.1, SpectraScience
makes not warranties or representations as to the performance of the products to
DISTRIBUTOR or to any other person or entity.

 

SECTION 9. CONFIDENTIAL INFORMATION

 

9.1 Confidentiality. During the Term and for a period of three (3) years
following the effective date of termination or expiration of this Agreement,
each party agrees not to disclose to any third party or to use any information
regarding the terms of this Agreement or information obtained from the other
party concerning operations, technical information, or financial information
without advance written approval of the other party, except (i) information
generally available to the public without breach of this Agreement, (ii)
information provably developed independently by the receiving party, (iii)
information obtained from a third party not under any obligation of
nondisclosure; and (iv) information required to be disclosed by law or
governmental regulation; provided, however, that before making any use or
disclosure in reliance on any of such exceptions (i) through (iv) the party that
intends to use or disclose such information shall give at least fifteen (15)
business days’ prior written notice to the other party specifying the applicable
exception(s) and circumstances giving rise thereto.

 

9.2 Injunctive Relief. The parties agree that any breach of this Section 9 would
constitute irreparable harm, and that either party shall be entitled to seek
specific performance or injunctive relief to enforce this Section 9 in addition
to whatever remedies such party may otherwise be entitled to at law or in
equity.

 

SECTION 10. COMPLIANCE WITH LAWS

 

10.1 General. DISTRIBUTOR shall promote the Products and shall conduct its
business in a highly ethical manner and in accordance with all applicable
statues, laws and regulations in the Territories.

 

SECTION 11. COMPETING PRODUCTS

 

DISTRIBUTOR represents and warrants that it does not currently market optical
biopsy systems and that it shall not, directly or indirectly market or sell
other products competitive with the Products. To the extent permitted by law,
during the Term of this Agreement, DISTRIBUTOR shall not develop any products
competitive with the Products, acquire the right to market, distribute, or
license any such competitive products within the Territory, or take any action
that is adverse to SpectraScience’s interests, Products, market, goodwill, or
reputation.

 

SECTION 12. TERM AND TERMINATION

 

12.1 Term. This Agreement shall have an initial term as set forth in Schedule 1
hereof, subject to early termination as provided in Section 13.

 

12.2 Renewal. After the initial term has elapsed, this Agreement shall
automatically be extended (renewed) for subsequent one (1) year increments
provided the DISTRIBUTOR has met its minimum purchase requirements. After the
5th year, this Agreement shall be terminated automatically. The parties will
negotiate about a prolongation at due time.

 

SECTION 13. TERMINATION

 



 

 

 

13.1 Termination for Just Cause. This Agreement may be terminated prior to
expiration as follows:

 

13.1.1 This Agreement shall terminate thirty (30) days after notice of
termination by one party to the other for the material breach of any other
provision, covenant, or obligation of this Agreement unless such breach is
corrected to the non breaching party’s reasonable satisfaction within such
thirty (30) day notice period.

 

13.1.2 In the event of Termination, SpectraScience will undertake to continue
the supply of Products until such time as the DISTRIBUTOR fulfills all hospital
tenders and contractual commitments undertaken by DISTRIBUTOR on behalf of
SpectraScience, prior to the termination or expiration of this Agreement.

 

A breach of this Agreement will cause irreparable and continuing damage to
either party for which money damages are insufficient and either party shall be
entitled to injunctive relief and/or a decree for specific performance without
posting a bond or other security, and such other relief as may be proper
(including money damages if appropriate).

 

SECTION 14. GENERAL

 

14.1 Governing Law. This Agreement, including the validity hereof and the rights
and obligations of the parties hereof, shall be exclusively construed in
accordance with and governed by the laws of the State of Minnesota without
regard to its conflicts of laws principles, and, as applicable, European Union
law. The parties expressly reject the applicability to this Agreement of the
United Nations Convention on Contracts for the International Sale of Goods.
Exclusive place of venue for all disputes arising from this Agreement shall be
the courts in Hamburg, Germany. However, the Plaintiff is also entitled
alternatively to bring a claim before the Court of Arbitration of the
International Chamber of Commerce. In this case, place of arbitration shall be
Hamburg, Germany.

 

14.2 Entire Agreement. This Agreement, including the schedules and exhibits,
constitutes the entire understanding of the parties relating to the subject
matter hereof, and merges all prior agreements, understandings, and
communications. No modification of this Agreement other than pricing for
products contained in Exhibit A will be effective unless made in writing signed
by both parties by their duly authorized representatives.

 

14.3 Translations. The official language of this Agreement and to the extent
permitted by law all future communications with respect to, and contracts
executed pursuant to this Agreement shall be in English.

 

14.4 Publicity. Either party may announce the existence of an agreement for
DISTRIBUTOR’s distribution of the Products. The specific terms of this Agreement
are deemed confidential by the parties pursuant to Section 9 hereof.

 

14.5 Assignment. This Agreement may not be assigned without the written approval
of both parties. In the event of a change of control transaction involving
either SpectraScience or DISTRIBUTOR, such written approval is not required and
assignment shall inure to Successor Company.

 



 

 

 

IN WITNESS WHEREOF, the parties have each caused this Agreement to be executed
by its duly authorized representative as of the date first written above.

 

 

 

SpectraScience, Inc.

 

By: /s/ Michael Oliver

 

Name: Michael Oliver

 

Title: President & CEO

 

Date: June 13, 2012

PENTAX Europe, GmbH

 

By: /s/ Girts Cimermans

 

Name: Girts Cimermans

 

Title: President EMEA

 

Date: June 16, 2012

 



 

 



 